

117 HR 3502 IH: Increasing Parent Choice and Preventing the Child Care Cliff Act of 2021
U.S. House of Representatives
2021-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3502IN THE HOUSE OF REPRESENTATIVESMay 25, 2021Mr. Hern introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend title IV of the Social Security Act to prevent the child care cliff and increase parental choice for low-income families, and for other purposes.1.Short titleThis Act may be cited as the Increasing Parent Choice and Preventing the Child Care Cliff Act of 2021.2.Preventing the child care cliffSection 418 of the Social Security Act (42 U.S.C. 618) is amended by redesignating subsection (d) as subsection (e) and inserting after subsection (c) the following:(d)Grant conditionAs a condition of receiving a grant under this subsection, a State shall have policies and procedures in place to provide a graduated phase-out of child care assistance for parents—(1)who are working or attending a job training or educational program; and(2)whose family income exceeds the income limit established by the State for initial qualification for child care assistance and does not exceed 85 percent of the State median income for a family of the same size..3.Increasing parent choice for low-income familiesWith respect to each of fiscal years 2022 and 2023, the percentage set forth in section 418(b)(2) of the Social Security Act is deemed to be 100 percent.